Title: To James Madison from Ezekiel Bacon, 23 February 1813
From: Bacon, Ezekiel
To: Madison, James


Sir.House of Reps. Feby. 23. 1813.
The enclosed Letter from James Prince Esqr. Marshall of the District of Massachusetts a Gentleman of correct & honorable Character will sufficiently explain it’s object.
From his representations I can have no hesitation in recommending Mr. Appleton to whom it relates to your favorable regard & attention. With much respect I have the honor to be your Obedt. servt.
Ez Bacon
